Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims1 — 2, 5 — 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.) in view of U.S. Patent Application No.2007/0116208 (Williams et al.).

A method for managing incoming voice calls, the method comprising: receiving audio of a voice call; determining whether the audio of the voice call is computer-generated; and terminating the voice call if it is determined that the audio of the voice call is computer-generated.

With respect to claims 1, 6 and 11 see paragraphs 0045 and (0048 or 0042 or 0037 or 0025 of Farrand et al.).
With respect to the new claim language, “by analyzing frequency spectrum information”.
Note paragraphs 0004 and 0046 of Williams et al.
It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Williams et al. into the Farrand et al system and method as such would have only incorporating one well known detection means for another.
With respect to claim 5, 7 — 10 and 15 note paragraph 0038 — 0039. If it is argued with respect to the server aspects, see the below.
With respect to claims 7, 10 - 11 and 15, Farrand et al. discloses the limitations as shown above except for the server aspects. However, the determination is done in the device or service provider or elsewhere such as a server would have been obvious to one of ordinary skill in the art as such would only entail substituting one known device for another with respect to the determining whether the incoming voice call is human or a computer-generated device.
With respect to claims 2 and 12, note at least the abstract.
	With respect to claim 5, note paragraphs 0025, 0038 - 0039 and 0041.
	With respect to claim 8, note at least paragraph 0039.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.) in view of U.S. Patent Application No.2007/0116208 (Williams et al.) and further in view of U.S. Patent Application No. 2017/0013122 (Cohen et al.).
	Farrand et al./Williams et al.  discloses the limitations as shown above except for the silence aspects as recited in claim 3 or 13. However, note paragraph 0035 of Cohen et al. It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Cohen et al. into the system and methods of Farrand et al./Williams et al. as such would only entail the substitution of one known detection means for another.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0052752 (Farrand et al.) in view of U.S. Patent Application No.2007/0116208 (Williams et al.) and further in view of U.S. Patent No. 10,523,814 (Moore et al.).
Farrand et al./Williams et al. discloses the limitations as shown above except for the silence aspects as recited in claim 4 and 14. However, note paragraph Col. 14, lines 45 - 50 of Moore et al. It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Cohen et al. into the system and methods of Farrand et al./ Williams et al. as such would only entail the substitution of one known detection means for another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 - 272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
09May2022 
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652